DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 have been canceled.
Claims 13-28 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 13-22, and without traverse of species a thickness standard substance, in the reply filed on 9/7/2022 is acknowledged.
Claims 17-21 and 23-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 13-16 and 22 are being examined in this application, insofar as they read on the elected species of a thickness standard substance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, line 4, recites the limitation “the same embedding agent”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claims 13 (line 8) and 22 (line 7), the recitation of “based on” renders the claims indefinite because the term does not adequately identify what may be included or excluded from the phrase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Battifora (US 5,610,022; 3/11/1997) and Shields et al (US 2006/0051736 A1; 3/9/2006) in view of Yoji et al (JP2014202725A; 10/27/2014).
The instant claims recite a tissue slice selection method for selecting a tissue slice to be inspected by specifically detecting a marker, the method comprising: (a) an embedded block-preparing step for preparing an embedded block by embedding both a biological tissue fragment and a standard substance in the same embedding agent; (b) an embedded tissue slice-preparing step for slicing the embedded block to prepare a sheet-like embedded tissue slice having the tissue slice and a standard substance slice appearing on the surface thereof; and (c) a tissue slice-selecting step for selecting the tissue slice to be inspected, based on a light signal from the standard substance slice.
Battifora teaches a quantitative immunohistochemical assay for a target molecule comprising: concurrently fixing, processing and embedding a section of an agar or gelatin gel containing cells expressing a known amount of a target molecule and a tissue specimen to be assayed for expression of said target molecule (preparing an embedded block by embedding both a biological tissue fragment and a standard substance in the same embedding agent); quantitatively determining the target molecule content of the tissue specimen after fixing, processing and embedding and the difference in the target molecule content of said section of said gel before and after fixing, processing and embedding; and utilizing the difference in the target molecule content of said section as determined as a standard for determination of the target molecule content of said tissue specimen before processing (col.3 para 3, col.5 para 3), wherein the gel is sliced, slices or sections of the gel provide a pseudo tissue that is placed within a tissue cassette, the pseudo tissue and the tissue specimen are concurrently fixed and processed through staining (col.1 para 7-8), and optical density of tissue samples is measured (col.4 para 2). The cell lines which express target molecules are suspended in a known, predetermined amount of an aqueous solution containing gel forming material, the gel formed upon solidification of such a suspension is sliced (col.3 para 8). Tissue samples are immersed in a fixing solution for a predetermined period of time to give the embedded block, and after the embedded tissue slice preparing step, a fixing state determining step is performed, wherein a staining treatment is performed on the embedded tissue slice, and a fixing state of the tissue slice fixed with the fixing solution based on a light signal from an endogenous protein expressed in cells (col.3 para 6) contained in the tissue slice is determined (col.4 para 4-5, Figs 6-8).
Shields teaches a method for forming a set of serial sections includes forming, in a paraffin block, at least one hole that has a select shape; filling the hole with a marker substance and paraffin; and slicing the paraffin block to form the set of serial sections (para 0012), wherein the paraffin block includes an embedded tissue sample and control-marker cores (para 0046), as paraffin is poured into a mold that contains the tissue sample and the control markers (para 0080), the control markers extend from a top surface of the paraffin block to a bottom surface of the paraffin block (para 0046), the control markers are further figured to stain to provide staining-control information for each serial section on each slide (para 0085), control-marker and tissue-section images are displayed (para 0087-0088), and a user can examine and manipulate the images (based on a light signal) (para 0053, 0064).

Battifora and Shields do not teach the methods wherein the embedded tissue slice is sheet-like (claim 13), the tissue is placed on a bottom of a tray, the standard substance is inserted into a positioning hole in the embedded block-preparing cassette, the standard substance is positioned such that the standard substance is present within a height range of from a lower end to an upper end of the tissue when the bottom of the tray is taken as a reference (claim 14), and the standard substance is a thickness standard substance that serves as a reference for the thickness of the tissue slice (claims 15-16).
However, Battifora and Shields both teach preparing an embedded block, and Battifora teaches placing a tissue within a cassette (col.1 para 8). Yoji teaches a biological tissue fixing, embedding, slicing cassette (para 0010) having a good adhesion and holding functions (para 0014-0015), comprising a substrate, a lid plate, and a storage section comprises adhesion / holding member and small holes, wherein the biological tissue is placed in the cassette, after the lid is closed, the biological tissue is immersed in a liquid medium, the liquid medium intrudes from the small holes, the adhesion / holding member swells, the biological tissue firmly adhered and held by the bottom plate of the storage without damaging the biological tissue (para 0020-0021), and the tissue is flat (sheet-like) (para 0015). Urethane foam (a thickness standard substance) is preferably incorporated to penetrate paraffin (para 0031).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a sheet-like tissue since Battifora, Shields and Yoji all teach preparing an embedded block, and Yoji discloses that a sheet-like tissue is routinely used in the art of embedding. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place a tissue in a cassette in a desired position to improve working efficiency and to achieve better adhesion, as evidenced by Yoji (para 0054). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate a sheet-like tissue and to place a tissue in a cassette in a desired position, with a reasonable expectation for successfully preparing an embedded block.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651